DETAILED ACTION
	This non-final rejection is responsive to communication filed October 31, 2019.  Claims 1-20 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a Continuation of US Patent Application 15/007,267, filed January 27, 2016, which is now US Patent 10,503,692.
                                                                                         
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20 of U.S. Patent No. 10,503,692.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15, 17-20  of U.S. Patent No. 10,503,692 teach every limitation of claims 1-20 of the present application.  For example claims 1 and 2 of the present application are taught by claim 1 of U.S. Patent No. 10,503,692; claims 14 and 15 are taught by claim 15 of U.S. Patent No. 10,503,692; and claims 19 and 20 are taught by claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140351298 A1) in view of Faibish et al. (US 7672981 B1) (‘Faibish’).


identifying a set of files stored in a first file system, where members of the set of files have file sizes less than a minimum file size (i.e. files f2 and f3) (paragraph 51); 
selectively aggregating two or more members of the set of files into an aggregated group of files (files f2 and f3 are merged) (paragraph 51);
 identifying a first folder associated with the aggregated group of files (i.e. file f4 created from merging files f2 and f3) (paragraph 51), where the first folder has a first folder identifier (f4), and where the first folder stores information for locating two or more members of the aggregated group of files (memory location) (paragraph 51); 
creating a first inode in a filter file system, where the first inode has a first inode number, where the first inode number encodes the first folder identifier (inode numbers are created for files such as the inode for file f4) (paragraphs 45 and 51); and 
updating the filter file system with the first inode (paragraphs 45 and 51).

Kim does not explicitly teach where the first folder identifier is configured as a primary key into a database, where the database stores an address for locating a member of the aggregated group of files.
Faibish teaches where the first folder identifier is configured as a primary key into a database (inodes are used as primary key), where the database stores an address for locating a file pathname including directories) (col. 7 lines 1-5; col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the folder (file) identifiers in Kim by the teaching of inode identifiers as primary keys as taught by Faibish to enable an improved file system that implements information lifecycle management strategies to facilitate efficient storage and selective recall of documents (Faibish, abstract); and further because it is convenient to group the data files in terms of inode number ranges for some operations (Faibish, col. 7 lines 1-5).

With respect to claim 3, Kim in view of Faibish teaches updating the database with a record comprising the first folder identifier and information for locating members of the aggregated group of files using a single lookup in the database (Kim, paragraph 51; Faibish, col. 7 lines 41-45).

With respect to claim 5, Kim in view of Faibish teaches identifying a first lookaside area associated with the aggregated group of files, where the first lookaside area has a first lookaside area identifier configured as a primary key into the database, and where creating the first inode in the filter file system includes configuring the first inode number to encode the first lookaside area identifier (Kim, paragraphs 45 and 51; Faibish, col. 7 lines 1-5; col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65).



With respect to claim 10, Kim in view of Faibish teaches storing the inode number from the first file system for a member of the aggregated group of files in the first inode (Kim, paragraph 51).

With respect to claim 12, Kim in view of Faibish teaches where creating the first inode includes creating the first inode number as a unique number within the filter file system and controlling the filter file system to prevent the first inode number from being re-assigned (Kim, paragraph 45), where the first inode number has a first inode number size, where a first portion of the first inode number size is allocated for encoding the first folder identifier and a second, different portion of the first inode number size is allocated for encoding a first lookaside area identifier (Kim, paragraphs 45 and 51; Faibish, col. 7 lines 1-5; col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65).

With respect to claim 14, Kim teaches an apparatus, comprising: 
a processor (paragraphs 17 and 57);

a set of circuits (paragraphs 47 and 51); and
an interface to connect the processor, the memory, and the set of circuits (paragraphs 17-18 and 56-57), the set of circuits including:
a first circuit configured to:
identify files stored in a first file system having members of files with file sizes less than a minimum file size (i.e. files f2 and f3) (paragraph 51); 
selectively aggregating two or more members of a first set of files into an aggregation as an aggregated group of files (files f2 and f3 are merged) (paragraph 51);
 identify a first folder associated with the aggregated group of files (i.e. file f4 created from merging files f2 and f3) (paragraph 51), where the first folder has a first folder identifier (f4); 
build a first inode in the file system, the first inode having a first inode number that encodes information including the first folder identifier (inode numbers are created for files such as the inode for file f4) for locating two or more members of the aggregation in a single operation (paragraphs 45 and 51); and 
update the file system with the first inode (paragraphs 45 and 51).
Kim does not explicitly teach where the first folder identifier is configured as a primary key into a database that stores an address for locating a member of the aggregated group of files.
Faibish teaches where the first folder identifier is configured as a primary key into a database (inodes are used as primary key) that stores e database stores an address for locating file pathname including directories) (col. 7 lines 1-5; col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the folder (file) identifiers in Kim by the teaching of inode identifiers as primary keys as taught by Faibish to enable an improved file system that implements information lifecycle management strategies to facilitate efficient storage and selective recall of documents (Faibish, abstract); and further because it is convenient to group the data files in terms of inode number ranges for some operations (Faibish, col. 7 lines 1-5).

With respect to claim 16, Kim in view of Faibish teaches: build the first inode number to be unique within a shared disk file system (Kim, paragraph 45), where the shared disk file system stores the first set of files (Kim, paragraph 51), and where the encoded information for locating two or more members of the aggregation is configured for use as a primary key for a lookup in a database that stores information for locating files in the shared disk file system (Faibish, column 7 lines 1-5; col. 9 lines 4-7).

With respect to claim 18, Kim in view of Faibish teaches where the first set of files are the same before and after the selective aggregation of the first set of files and the building of the first inode (Kim, paragraph 49).

With respect to claim 19, Kim teaches a filter file system, comprising: 
a processor (paragraphs 17 and 57);

a file aggregator configured to collect two or more files into a first file where the two or more files have file sizes less than a minimum file size(i.e. files f2 and f3 are merged) (paragraph 51); 
and 
an inode generator configured to produce inodes for the filter file system, where the inodes comprise an inode number (inode numbers are created for files such as the inode for file f4) (paragraph 45);
where the inodes comprise: 
a first inode having a first inode number that encodes information including a first folder identifier of a first folder (f4) (inode numbers are created for files such as the inode for file f4) associated with an aggregated group of files for locating the two or more files of an aggregation in a single operation (paragraphs 45 and 51), and 
where the inode generator further updates the filter file system with the first inode (paragraphs 45 and 51).

Kim does not explicitly teach a database configured to store addresses for locating the two or more files that were collected into the first file; an inode that includes a portion that is configured as a primary key into a table in the database that stores addresses for locating the two or more files that were collected into the first file, and where the inode number includes two or more portions that are configured as primary keys into one or more tables in the 
Faibish teaches: a database configured to store addresses for locating the two or more files that were collected into the first file (col. 7 lines 1-5); 
an inode that includes a portion that is configured as a primary key into a table in the database that stores addresses for locating the two or more files that were collected into the first file (col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65), and where the inode number includes two or more portions that are configured as primary keys into one or more tables in the database (col. 7 lines 1-5; col. 9 lines 4-14; col. 11 lines 65-67); 
where the first folder identifier is configured as a primary key into the database that stores an address for locating the two or more files of the aggregated group of files (col. 7 lines 1-5; col. 8 lines 51-56; col. 9 lines 4-14; col. 9 lines 62-65).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the folder (file) identifiers in Kim by the teaching of inode identifiers as primary keys as taught by Faibish to enable an improved file system that implements information lifecycle management strategies to facilitate efficient storage and selective recall of documents (Faibish, abstract); and further because it is convenient to group the data files in terms of inode number ranges for some operations (Faibish, col. 7 lines 1-5).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.